FILED
                             NOT FOR PUBLICATION                            MAR 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE PEREZ-GONZALEZ, a.k.a. Jose C.              No. 08-73728
Gonzalez, a.k.a. Jose Gonzalez-Perez,
                                                 Agency No. A095-819-589
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS O’SCANNLAIN, and BYBEE, Circuit Judges.

       Jose Perez-Gonzalez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo due process claims, Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir.

2006), and we dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the BIA’s discretionary determination that the

evidence Perez-Gonzalez submitted with his motion to reopen was insufficient to

warrant reopening. See id. at 601 (if “the BIA determines that a motion to reopen

proceedings in which there has already been an unreviewable discretionary

determination concerning a statutory prerequisite to relief does not make out a

prima facie case for that relief,” 8 U.S.C. § 1252(a)(2)(B)(i) bars this court from

revisiting the merits).

      To the extent Perez-Gonzalez contends that the BIA failed to consider some

or all of the evidence he submitted with the motion to reopen, he has not overcome

the presumption that the BIA did review the record. See id. at 603.

      In light of our disposition, we do not reach Perez-Gonzalez’s remaining

contentions.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                    08-73728